         Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERTS. DORSEY, II,                                      Civil No. 3:19-cv-0113

                 Plaintiff                                         (Judge Mariani)

          V.

REBECCA PETER, Lpn., et al.,

                 Defendants

                                            MEMORANDUM

    I.         Background

          On January 18, 2019, Plaintiff, Robert S. Dorsey, a federal inmate, currently confined

in the Fort Dix Federal Correctional Institution, Joint Base MDL, New Jersey, initiated this

action pursuant to Bivens,1 28 U.S.C. § 1331, and the Federal Tort Claims Act ("FTCA").

(Doc. 1, complaint). Plaintiff complains of incidents which occurred at his former place of

confinement, the Allenwood Low Security Correctional Institution ("LSCI-Allenwood"), White

Deer, Pennsylvania. Id. The named Defendants are the United States of America and the

following Bureau of Prisons ("BOP") employees: Health Services Assistant Rebecca Peters,




               Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971) .
Bivens stands for the proposition that "a citizen suffering a compensable injury to a constitutionally
protected interest could invoke the general federal-question jurisdiction of the district courts to obtain an
award of monetary damages against the responsible federal official." Butz v. Economou, 438 U.S. 478,
504 (1978).
     Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 2 of 10




Case Manager Amy Foura-White, Counselor Mark Thompson, Assistant Health Services

Administrator ("AHSA") Bret Brosious, and Unit Manager Al Farley. Id. On January 31 ,

2019, Dorsey amended his complaint to add the "U.S. Attorney of the Middle District of PA"

and the "U.S. Attorney General of the U.S.A." as Defendants. (Doc. 9).

       Plaintiff alleges that as a result of starting his position on March 23, 2016, with the

Gate Pass Program at LSCI-Allenwood, he has missed his "call-outs to medical", for dental

and eye appointments. (Doc. 1). He claims that "after being transferred to Estill, it was

discovered that [he] had Diabetic Macular Edema." Id. He avers Defendant Health

Services Assistant Peters and Defendant Williams "lied" and stated that he refused a

retinopathy exam and falsified an April 18, 2016 medical care treatment refusal form. Id.

       In September 2016, Plaintiff claims his unit team conducted his six-month review as

an orderly with the Gate Pass Program. Id. He states that while talking to his case

manager, A. Foura-White, he "explained to her [he] was not ready for a transfer" and that

she "told [him] that was good because [he] was doing a good job at the Training Center

where [he] worked as an orderly" and that "she would review [him] again in six months." Id.

       Plaintiff fi led an informal BP-8 concerning his missed medical appointments, which

was responded to on October 6, 2016, by the Health Services Administrator. Id. Plaintiff

claims that the Health Services Administrator "contradicted policy" by stating that Plaintiff

would have received an Incident Report had he missed any appointments. Id. Knowing

                                                2
      Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 3 of 10




that he "missed several without repercussions," Plaintiff filed a BP-9, which he claims, "was

rejected for frivolous reasons." Id. He alleges that he "gave Counselor Mark Thompson

another BP-9 to turn in for [him]" and, in turn, "Unit Team Al Farley put [him] in for a transfer

as an act of retaliation for the Administrative Remedy [he] was pursuing." Id. Plaintiff

believes that "[t]he form 409.051 will confirm that the transfer was put in for [him] on the

same day 10/04/2016, [he] filed the BP-8." Id. Plaintiff concludes that "[t]he results of the

retaliation was this Inmate being transferred to a prison further from his home, a major wage

reduction was also the result of the retaliation"; "[b]oth an adverse action that being the

result of the retaliation." Id.

        On January 18, 2019, Plaintiff filed the instant action in which he seeks damages "for

retaliation, violating policy" and "emotional duress, mental anguish, and physical injury." Id.

Additionally, Plaintiff seeks a "proper investigation" and for "[s]taff to be reprimanded (fired)

for falsifying Government documents and retaliating against [him] for filing administrative

remedy, and obstructing justice." Id.

        By Memorandum and Order dated February 21, 2020, this Court granted

Defendants' motion to dismiss, and for summary judgment, as to Plaintiffs unexhausted and

untimely Bivens retaliatory transfer claim and Plaintiffs FTCA retaliation claim. (Docs. 42,

43). Defendants' motion was denied as to exhaustion and timeliness of Plaintiffs Bivens

action challenging the alleged denial of Plaintiffs April 18, 2016 Retinopathy examination

                                                3
      Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 4 of 10




claim and as to Plaintiffs failure to file a certificate of merit in support of his FTCA claim . Id.

       On March 5, 2020, Defendants filed an answer to the complaint. (Doc. 44).

       Presently pending before the Court is Defendants' motion for partial judgment on the

pleadings . (Doc. 45). On March 26, 2020, Defendants filed a brief in support of their

motion for judgment on the pleadings. (Doc. 49) . For the reasons that follow, Defendants'

motion will be granted, in part, and denied, in part.

II.    Standard of Review

       A party may move for judgment on the pleadings, "[a]fter the pleadings are closed -

but early enough not to delay trial." Fed. R. Civ. P. 12(c). "Judgment on the pleadings shall

only be granted if the moving party clearly establishes that there are no material issues of

fact and that the moving party is entitled to judgment as a matter of law." Alea London Ltd.

v. Woodlake Mgmt., 594 F. Supp. 2d 547, 550 (E.D. Pa. 2009) , aff'd, 365 F. App'x 427 (3d

Cir. 2010) (citing Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005)). "In

reviewing a 12(c) motion, the court must view the facts in the pleadings and the inferences

drawn therefrom in the light most favorable to the non-moving party." Allstate Ins. Co. v.

Hopfer, 672 F. Supp. 2d 682, 685 (E.D. Pa. 2009). Courts utilize the same standards for

motions for judgments on the pleadings pursuant to Rule 12(c) as that for a motion to

dismiss pursuant to Rule 12(b)(6). Spruill v. Gillis, 372 F.3d 218, 223 n.2 (3d Cir. 2004)

("there is no material difference in the applicable legal standards") . When considering a

                                                  4
       Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 5 of 10




motion to dismiss, a court shall "accept as true all factual assertions, but we disregard

threadbare recitals of the elements of a cause of action, legal conclusions, and conclusory

statements." James v. City of Wilkes-Barre, 700 F.3d 675 (3d Cir. 2012).

Ill.    Discussion

        Defendants seek partial judgment on the pleadings on the following grounds: (1) the

U.S. Attorney and the Attorney General are entitled to sovereign immunity; (2) the named

Defendants, other than the United States, are not proper parties to an FTCA claim; (3) there

are no remaining Bivens claims against Defendants Amy Foura-White, Mark Thompson,

Bret Brosius, Al Farley, the U.S. Attorney, and the U.S. Attorney General based on the

Court's previous Memorandum (Doc. 42); and (4) Defendant Peters is not alleged to have

prevented Dorsey from attending an eye appointment.

        A. Sovereign Immunity

        Defendants seek dismissal of the Bivens claims against the United States and

against the following five BOP employee Defendants: Peters. Foura-White, Thompson,

Brosius and Farley, in their official capacity, based on sovereign immunity.

        The doctrine of sovereign immunity bars suits against the United States or its

agencies unless the government has waived that immunity. FDIC v. Meyer, 510 U.S. 471

(1994) . The United States and its agencies have not waived immunity. Consequently,

any Bivens claim against the United States is plainly barred by the doctrine of sovereign

                                               5
     Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 6 of 10


immunity. Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 72 (2001).

       As concerns the official capacity claims against Defendants Peters, Foura-White,

Thompson, Brosius and Farley, sovereign immunity extends to individual officers acting in

their official capacities, absent an explicit waiver. See Treasurer of N.J. v. U.S. Oep't of

Treasury, 684 F.3d 382, 395 (3d Cir. 2012) ("Without a waiver of sovereign immunity, a

court is without subject matter jurisdiction over claims against federal agencies or officials in

their official capacities). Bivens does not waive sovereign immunity with respect to claims

brought against federal employees sued in their official capacities. Ma/esko, 534 U.S. 61,

72 (2001) ("If a federal prisoner in a BOP facility alleges a constitutional deprivation, he may

bring a Bivens claim against the offending individual officer, subject to the defense of

qualified immunity. The prisoner may not bring a Bivens claim against the officer's

employer, the United States, or the BOP."). Accordingly, Dorsey's official capacity claims

against Defendants Peters, Foura-White, Thompson, Brosius and Farley, are essentially

claims against the United States that must be dismissed on sovereign immunity grounds.

See Brooks v. Bledsoe, 682 F. App'x 164, 169 (3d Cir. 2017) (percuriam) ("To the extent

that Brooks is suing the BOP employees in their official capacities, his claim fails as actions

against prison officials in their official capacities are considered actions against the United

States, and Bivens claims against the United States are barred by sovereign immunity,

absent an explicit waiver."); Bell v. Rossott, 227 F. Supp. 2d 315, 320 (M.D. Pa. 2002)

(dismissing claim against individual federal defends sued in their official capacity because

the claims are essentially made against the United States).


                                                6
     Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 7 of 10


       Based on the foregoing, Defendants are entitled to judgment as to Dorsey's Bivens

claim against the United States and against Defendants Peters , Foura-White, Thompson ,

Brosius and Farley, in their official capacities.

       B. Proper Party in FTCA Claim

       Plaintiff sues the United States and seven individual Defendants under the FTCA.

(Doc. 1). While the FTCA provides jurisdiction for suits against the United States for torts

allegedly committed by federal officials, the United States is the only proper defendant in a

case brought under the FTCA. CNA v. United States, 535 F.3d 132, 138 n.2 (3d Cir.

2008); see also Thomas v. United States, 558 F. Supp. 2d 553, 557 (M.D. Pa. 2008) ("[T]he

only proper party Defendant is the United States, and not individual employees of the

BOP."); Boyd v. United States, 482 F. Supp. 1126, 1128 (W.D. Pa. 1980) ("Only the United

States Government itself is amenable to suit under [the FTCA]. Employees and specific

government agencies are not proper defendants."). Accordingly, the Court will dismiss all

FTCA claims against the seven individually named Defendants with prejudice. Thus, the

only remaining Defendant to the FTCA claim is the United States.

       C. Defendants Farley, Foura-White, Thompson and Brosius are entitled to

Dismissal.

       Defendants seeks dismissal of these Defendants based on this Court's February 21,

2020 Order granting summary judgment on Plaintiffs retaliatory transfer claim and because

none of these named Defendants are implicated in any of Plaintiffs remaining claims. (Doc.

49 at 10-12).


                                                    7
     Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 8 of 10


       Plaintiff's allegations against these Defendants consists of the following:

       Inmate Dorsey went to unit team in September of 2016 for his six-month review.
       After talking to case manager A. Foura-White, I explained to her I was not ready
       for a transfer. She told me that was good because I was doing a good job at
       the Training Center where I worked as an orderly [and] she would review me
       again in six months. I contacted the Health Services Administrator about
       missing my medical appointments and filed a BP-8. The HAS responded on the
       6th of October. In his response , the HAS contradicted policy and said: I would
       have received an Incident Report if I missed any call-outs, in which I missed
       several without any repercussions. I gave Counselor Mark Thompson another
       BP-9 to turn in for me. Unit Team Al Farley put me in for a transfer as an act
       of retaliation for the Administrative Remedy I was pursuing. The form 409.051
       will confirm that the transfer was put in form me on the same day 10/04/2016,
       I filed the BP-8. HSA Brosius never returned my BP-8 back to me. Case
       manager A. Foura-White, Counselor Mark Thompson and Unit Manager Al
       Farley are all employees of the Bureau of Prisons thus making the United
       States Government the proper defendant. The results of the retaliation of this
       Inmate being transferred to a prison further from his home, a major wage
       reduction was also the result of retaliation. Both adverse action that being the
       result of retaliation.

(Doc. 1 at 3-4).

       By Memorandum and Orde dated February 21, 2020, Defendants' motion for summary

judgment was granted as to Plaintiff's unexhausted and untimely Bivens retaliatory transfer

claim and as to Plaintiff's FTCA retaliation claim. (Docs. 42, 43) . As Defendants Farley,

Foura-White, Thompson and Brosius are encompassed in those claims, Defendants are

entitled to judgment in their favor and dismissal from this action.

       D. Defendant Peters

       Plaintiff's only allegations against Defendant Peters are that on April 18, 2016,

Defendant Health Services Assistant Peters "lied" and stated that Plaintiff refused a

retinopathy exam. (Doc. 1 at 3).


                                               8
     Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 9 of 10


       Defendants seek dismissal of Defendant Peters on the basis that he is not included in

Plaintiffs only surviving claim that he "was prevented from attending a scheduled eye

appointment, which he alleges resulted in delayed diagnosis of diabetic macular edema."

(Doc. 49 at 11).

        By Memorandum dated February 21 , 2020, this Court denied Defendants' motion for

summary judgment as to the exhaustion and timeliness of Plaintiffs claim regarding his April

18, 2016 eye appointment. (Doc. 42 at 22). While the Court referenced the claim as Plaintiff

being prevented from attending a scheduled eye appointment, a complete reading of the facts

regarding Plaintiffs exhaustion history (see Doc. 42 at 10-14), reveal that Plaintiff filed only

one administrative remedy concerning his April 18, 2016 Retinopathy examination, in which

Plaintiff "allege[d] staff misconduct pertaining to [Plaintiffs] refusal of a Retinopathy

examination ," (Doc. 40-2, Inmate Request to Staff Response) 2, the very claim that references

Defendant Peters. The claim contained in this administrative remedy, is the very claim

determined by this Court to have been exhausted and timely. (See Doc. 42 at 17-22).

Because the Plaintiff has been permitted to proceed on this claim, Defendant Peters is not

entitled to dismissal at this stage of the proceedings and Defendants' motion for judgment on

the pleadings will be denied as to Defendant Peters.




2       The Court notes that its February 21 , 2020 decision did not have the benefit of Plaintiffs
original administrative remedy, as Defendants merely submitted a condensed printoutofthe
administrative remedies, filed by Plaintiff, in support of their motion for summary judgment.
The Court, however, was able to extract from Plaintiffs exhibits in opposition, a brief
description of Plaintiffs claim, as referenced in Staffs response to his remedy. (See Doc. 40-2
at 20).

                                                 9
     Case 3:19-cv-00113-RDM-DB Document 63 Filed 03/29/21 Page 10 of 10


V.     Conclusion

       Based on the foregoing discussion, Defendants' motion for partial judgment on the

pleadings will be granted in part and denied, in part.

       A separate Order shall issue.




Dated: March ~       , 2021




                                              10
